Citation Nr: 1541738	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In July 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record


FINDING OF FACT

The Veteran's lumbar spine disability was first diagnosed while on active service and has persisted since.  


CONCLUSION OF LAW

The criteria for service connection for a lumber spine disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, that disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).

The Veteran has claimed entitlement to service connection for a lumbar spine disability, asserting that the lumbar spine disability is related to an injury in service that occurred when he fell from the wing of an airplane.  

A review of the service medical records shows that throughout active service, the Veteran sought treatment on numerous occasions for low back pain.  A January 1981 X-ray report shows that degenerative changes of the lumbar spine were seen at that time.  Additionally, an October 1981 service medical record notes that when seeking treatment for low back pain, his diagnosis was noted as "DJD" [degenerative joint disease].

Post-service medical evidence shows that the Veteran has continued to receive treatment for low back pain and has continually been noted to have degenerative changes throughout his entire lumbar spine.  

The Veteran was provided a VA examination in May 2010.  At that time the VA examiner noted a diagnosis of lumbar strain and stated that he could not provide an opinion regarding etiology without resort to speculation.  The examiner noted that a review of the claims file.  However, as the examiner did not discuss the Veteran's historical diagnosis of arthritis, the Board is unable to concede that the entire claims file was reviewed.  As there was no opinion provided and a complete review of the file does not appear to have been conducted, the Board finds that the May 2010 VA examination and opinion are not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the evidence of record, a medical opinion is not warranted.

In sum, the Board finds that the Veteran was diagnosed with degenerative joint disease (arthritis) of the lumbar spine while on active service and the Veteran has continued to receive treatment for degenerative changes of his lumbar spine since separation from active service.  

Therefore, entitlement to service connection for a lumbar spine disability is granted.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


